Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	The amendments filed on 01/29/2021 have been fully considered and are made of record.
	a. Claims 1, 3-4, 7 and 12 have been amended.
	b. Claims 2, 6, 11 and 16 have been cancelled.

EXAMINER'S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

William S. Boshnick (Reg. No 44550) on 02/22/2021.

The application has been amended as follows: 

The Title (Currently Amended): Power Efficiency Measuring Apparatus

	



Reason for Allowance

4.	Claims 1, 3-5, 7-10, 12-15 and 17-21 are allowed.

a)	Applicant’s arguments, filed on 01/29/2021, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of Office Action sent on 11/24/2020 has been withdrawn. 

b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 1:
As to claims 1, 3-5, 7-10, 12-15 and 17-21 the present invention is direct to a measuring apparatus, comprising: Independent claim 1 identifies the uniquely distinct features of “the processor: treats the plane as a first plane orthogonal coordinate system, designates one coordinate value out of two position coordinates in the first plane orthogonal coordinate system as a designated coordinate value defines a second plane orthogonal coordinate system that has another coordinate value out of the two position coordinates as a first coordinate and has the power supplying efficiency as a second coordinate plots, in the second plane orthogonal coordinate system, coordinate points that are each defined by a coordinate value of the other position coordinate of a measurement position where the one coordinate value out of the two position coordinates is the designated coordinate value and the power supplying efficiency of the measurement position specifies a curve indicating a relationship between the other position coordinate and the power supplying efficiency based on the coordinate points executes, while changing the designated coordinate value, a specifying process that specifies an extending length, along an axis of the first coordinates, of the curve that belongs inside the designated range, and specifies the region area based on the extending lengths specified by the specifying process”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858